﻿In accordance with tradition, this year Europe follows Africa in the presidency of the thirty-fifth session of the General Assembly. That is a sign of our times and confirmation of a form of complementarity which, because it is indispensable, calls for close and dynamic co-operation among nations and continents.
249.	I am therefore pleased to extend to Mr. von Wechmar the congratulations of my delegation and to greet him as a worthy representative of a friendly country. My delegation assures him of its co-operation, and extends to him our best wishes in the exercise of his exalted functions.
250.	I should also like to extend greetings to his predecessor, our brother and my great friend, Mr. Salim Ahmed Salim of the United Republic of Tanzania. My delegation is most grateful to him for having represented our continent, Africa, so successfully. Each time he was called upon to preside over the work of the General Assembly, he gave proof of his competence, modesty and high sense of responsibility.
251.	My delegation warmly welcomes the admission of the Republic of Zimbabwe to the United Nations and wishes to express to the representatives of that new State the friendly feelings of the people of Guinea-Bissau and its profound desire to develop and consolidate the fraternal links of co-operation which unite the people of Zimbabwe with the people of Guinea-Bissau. The heroism, the spirit of sacrifice and responsibility which characterized the national liberation struggle in Zimbabwe augur well for the positive and beneficial contribution which that country will make to the Organization, with the objective of totally liberating southern Africa from the domination of the apartheid regime,
252.	It is also a pleasure for me to welcome Saint Vincent and the Grenadines and to convey to it our best wishes for the progress and prosperity of its people.
253.	The accession to independence of those new States bring us closer to the principle of universality proclaimed by the United Nations and the presence among us today of their worthy representatives comforts us and bears witness to the success of the Organization in its struggle for the liberation of all the peoples of the world,
254.	Those successes of the international community are in part the result of the contribution of the Secretary- General and of his very devoted staff. That is why I am happy to congratulate them on behalf of my Government as well as to renew our encouragement for their tireless efforts on behalf of the maintenance of peace in the world.
255.	As everybody knows peace in the world is indispensable for the progress of our peoples because in truth it is all mankind which is threatened with extinction if the deadly rivalries and confrontations we witness and deplore do not give way to understanding and co-operation among nations.
256.	The past year has not registered major progress in the solution of the problems which are faced by the international community. The victory of the freedom fighters in Zimbabwe, it is true, has altered the balance of power in southern Africa and created new hopes in Namibia and South Africa. Despite political assassinations and an intensification of repression, the people of South Africa continue to struggle courageously against the racist and inhuman regime of apartheid. The South African Government seems not to have learned from the victory of the Patriotic Front in Zimbabwe and is striving desperately to invent every kind of subterfuge to lend credence to a new flexibility in its racial policy and a so-called will to change. The persistence of terrorism and oppression nevertheless brings us back to the sad truth, namely, the poverty and the suffering of which the people of South Africa are victims. That is a scandalous fact, the impact of which goes beyond the borders of South Africa to challenge the conscience of every human being. That challenge to the international community would have been taken up more vigorously and more rigorously had the efforts of that community not been weakened by certain complicity which makes difficult, if not ineffectual, the imposition of a total economic embargo against South Africa.
257.	The sanctions decreed against the apartheid regime have not put an end to repression or even attenuated the suffering of the South African people. And yet one still hears cries that racism is inhuman and all vehemently proclaim that they are in favour of equality between races and men, But everyone knows that the South African regime still stands thanks to its close economic relations with Western countries and that its repressive system expands in proportion to the injections of foreign capital the origin of which is also known.
258.	In our opinion it is high time to put an end to soporific hypocrisy. There is an obvious reality which cannot be denied, least of all lengthy speeches and paternalistic acts. Justice will not be restored in South Africa by the consolidation of the South African economy for the benefit of the white population alone or by participation in the exploitation of black workers. Nor will human rights be respected if we close our eyes to the brutal repression practised against the militants of ANC. Nor is it by the looting of Namibia's wealth that the process of achieving the independence of that country will be accelerated. The hearings on uranium here at United Nations Headquarters yielded proof of the true intentions of the transnational corporations, which will stop at nothing to loot the natural resources of Namibia.
259.	The racist regime of South Africa, strengthened by the economic support and complicity of the Western countries, can thus with greater scorn and arrogance defy the international community and further extend its domination over Namibia. Its obstinate refusal to comply with United Nations decisions no longer surprises us, because it continues to find support among international financial groups, as well as attentive ears and generous hands to strengthen its repressive power and domination.
260.	Everybody knows that the decision by the racist apartheid regime of 1 July 1980 to transfer power to the members of the Democratic Turnhalle Alliance was a step towards the establishment of a puppet Government entirely under its sway. Furthermore, the fact that South Africa has illegally extended its territorial sea and proclaimed an economic zone along the Namibian coast obviously proves the absurd and deceitful nature of such a step, which is simply the new tactic of the apartheid regime to ensure the perpetuation of its occupation and so to satisfy its Western clients, which are greedy for cheap raw materials.
261.	Defying the relevant decisions of the United Nations, the Western countries through the medium of transnational corporations acting on their behalf, are deliberately participating in maintaining the illegal occupation regime, trampling under foot Decree Number 1 for the Protection of the Natural Resources of Namibia, which was adopted by the United Nations Council for Namibia on 27 September 1974. In thus violating the economic and social interests of the Namibian people, the accomplices of the racist apartheid regime are strengthening the latter's repressive power and blocking the process of achieving independence by the Territory. They are preventing the Namibian people from exercising its right to self-determination in accordance with decisions of the United Nations, compelling that people to have recourse to armed struggle as the only alternative to defend its imprescriptible right to freedom.
262.	In the face of the acts of aggression and barbarity by South Africa against the People's Republic of Angola, acts which we vigorously condemn and whose only objective is the destruction of the Angolan economy so as to forestall any logistical support for the freedom fighters, SWAPO has no choice but to intensify its armed struggle. The sole and legitimate representative of the Namibian people, SWAPO cannot participate in the peace process from a position of weakness. Nor will it plan its own suicide by accepting the conditions made by South Africa or by trusting solely in the smooth words of the five Western countries. As with Zimbabwe yesterday, we are witnessing today to the same holding back and the same scenario, in a perfidious attempt to prevent the accession to power of the genuine nationalists grouped within SWAPO and thus to turn aside the course of history and set up a puppet Government in the pay of those who defend apartheid and transnational corporations.
263.	The responsibility of the United Nations in the decolonization process remains and must be assumed in its entirety. The international community must envisage urgent measures capable of putting a final end to South African domination in Namibia. It will only be by applying the enforcement measures provided for in Chapter VII of the Charter against the apartheid regime that we shall see concrete results, The Western countries friendly to South Africa have to assume a double responsibility in that context, which requires, on the one hand, respect for the embargo against the racist regime and, on the other, a constructive contribution to the coming into being in Namibia of democratic power which derives from the people. Any other attitude would undermine the chances for a peaceful solution of the problem and uselessly prolong the war, the victims of which now number in the thousands.
264.	Recognized and supported by the United Nations as the authentic representative of the Namibian people, SWAPO is, we know, prepared to participate in the peace process, on the condition that that process take into account the interests of the Namibian people and that it have no objective other than the satisfaction of its legitimate aspirations to true independence.
265.	On the other hand, the SWAPO fighters remain opposed to any proposal for a solution which does not respect the real facts of the problem and which does not envisage an alternative to the establishment in Namibia of a puppet regime under the sway of the racist apartheid regime and its Western allies. In that they will enjoy, as in the past, the complete support of the international community, including that of my country, Guinea-Bissau.
266.	The recognition today of the Sahraoui Arab Democratic Republic by more than 40 States Members of the United Nations is the result of an obstinate struggle born of courage and sacrifice. It shows that the strength of a people cannot be gauged solely by the number of cannon or aircraft in its possession. In a war of national liberation, more than any other, it is motivation which matters and is therefore more important than the technical quality of weapons. The knowledge that he is defending so noble a cause gives each freedom fighter an incalculable dimension to his person. One can then understand why the militants of POLISARIO show so much courage and endurance and why they are able to strike such deadly blows against the enemy.
267.	Africa, seasoned by its experience of struggle against colonialism, is opposed to Morocco's policy in Western Sahara. The OAU declared itself in favour of the self- determination of the Sahraoui people and has for several years sought to find a peaceful way to solve this conflict. We know that such a solution must include withdrawal of the Moroccan troops from Western Sahara and recognition of the Sahraoui Arab Democratic Republic as an expression of the will of the people of that area.
268.	That is what the OAU Ad Hoc Committee on the question of Western Sahara advocated on the basis of irrefutable facts and taking into account the opinion of the vast majority of African Governments.
269.	In the meantime, current Chairman of the Assembly of the OAU, Mr. Siaka Stevens, in his statement before the Assembly, which was remarkable, faithfully reflected the desire of his peers, the eminent African heads of State, to see the Moroccan Government return to the path of wisdom and renounce its policy of expansion by recognizing the Sahraoui people's right to self-determination in accordance with the principles of the Organization and in the interest of peace and harmony in the region.
270.	In Chad, the war continues despite the repeated appeals for a cease-fire made to the opposing factions. The OAU, as everyone here knows, has for several months been working hard to find a solution to this conflict which sets the descendants of a same people separated by often irreconcilable political ambitions against one another. It is difficult, in a situation which plunges Africa into mourning, to refrain from mentioning the lack of wisdom of the leaders of Chad. The unnecessary suffering of their people should have induced them to show a greater sense of responsibility.
271.	In this fratricidal war, how far, it may well be asked, can anyone claim to be defending the interests of a people and at the same time take part in their destruction? The people of Chad must regain its balance and strength in order to build its future, and the political groups or factions contending for power know this and should take it into account because they certainly cannot wish to govern a ruined, soulless and lifeless country.
272.	On behalf of my Government, I should like to invite my brothers in Chad to make every effort to consolidate that which unites them rather than to widen further the gap that divides them. The leaders of Chad should use their intelligence for the benefit of their people to reject any foreign interference, regardless of its source, the effect of which is to undermine their unity and cause the death and destruction of their people.
273.	Apart from the material destruction and innumerable victims caused by this armed conflict, there is the problem of the refugees and displaced persons created by any war situation. It is estimated that today there are 5 million of these unfortunate people in Africa, 5 million human beings fleeing death in tragic circumstances and compelled to live more often than not in indescribable poverty. This state of affairs, already alarming in the Horn of Africa, is today aggravated by the massive flow of refugees from Chad and Uganda into neighbouring countries, which are trying hard to help them.
274.	Here we must congratulate the African countries which have given succour to these refugees in spite of the material and financial problems that such action implies, and also to thank the Governments and organizations which, in a show of international solidarity, have helped to ease the sufferings of all those unfortunate people.
275.	The continued conflicts in Africa and their harmful effects on the development of our continent is of concern to African States and to the international community in general, It is, indeed, the upheavals in that continent that directly affect international peace and security. Conversely, the rivalries between the great Powers, in particular when reflected in the installation of foreign military bases, gravely threaten the national sovereignty and territorial integrity of our young States.
276.	The situation in the Indian Ocean is alarming for a number of reasons, and the present difficult international situation has confirmed the gravity of a state of affairs which the United Nations wished to prevent by adopting General Assembly resolution 2832 (XXVI), the Declaration of the Indian Ocean as a Zone of Peace. My country, being perfectly aware of the dangers threatening the coastal States of the Indian Ocean and world peace, understandably supports our Organization's efforts to bring that about and welcomes with interest President Ratsiraka's proposal that an international conference be convened in Madagascar for the purpose of creating, in a common effort, conditions which would ensure the success of the Conference on the Indian Ocean to be held at Colombo in 1981. We are all the more pleased to lend our support to the initiative of the Malagasy head of State, since in our opinion it is based on a clear perception of the problem and stems from a sincere will to contribute to the maintenance of international peace and security.
277.	While it is true that the seventh emergency special session devoted to the question of Palestine enables us correctly to assess the support of the international community for the Palestinian cause, it is nevertheless undeniable that we have become increasingly aware of the injustice from which the Arab people of Palestine has been suffering for decades. The General Assembly, by convening that special session, intended certainly to unblock a situation created in the Security Council by one of its permanent members whose abuse of the veto is inadmissible. But it was intended, above all, to offer an exceptional opportunity to the international community to expose the real enemies of the freedom of peoples.
278.	There has for several years been unanimous agreement on the aggressive and expansionist nature of Israel's policy. We can therefore expect the United Nations to do more that simply adopt resolutions. It could, for example, take concrete and effective steps to break Israel's obstinacy and arrogance.
279.	On the eve of the twentieth anniversary of the adoption by the General Assembly of resolution 1514 (XV) on the inalienable right of every people to choose its own destiny, it is both inadmissible and regrettable, that Member States upon which their power confers special political and moral responsibilities, can endorse and encourage Israel's policy of occupying Arab territories and denying the Palestinian people their right to exist. It is dishonourable to proclaim oneself the defender of human rights and to ignore the elementary rights of millions of Palestinians.
280.	The Palestinian people should, like any other people, be able to enjoy its right to be free and to create an independent State. It is common knowledge that any solution of the Middle East crisis, to be viable and final, must meet this essential requirement. The events of the last two years have shown that any attempt to reach a partial settlement that does not take this reality into account is doomed to failure. The PLO, which represents the legitimate aspirations of the Palestinian people, must be brought into any peace negotiations for it would be absurd to ignore the political, military and moral force it represents if one sincerely intends to help establish peace and stability in the Middle East.
281.	The international community should draw its inspiration from the principles stated in the Charter of the United Nations and take measures capable of promoting Israel's withdrawal from the Arab territories occupied since 1967 and the recognition of the inalienable right of the Palestinian people to live freely in a sovereign State. The urgent application of these measures, as provided for under Chapter VII of the Charter, is today essential as a means of curbing Israel's inhuman policy in the occupied Arab territories and to break the Israeli Government's ill-advised arrogance. That Government has once again defied the United Nations by deciding to make of Jerusalem the capital of the Israeli State, The gravity of such a decision which, bearing in mind the importance of the Holy City of Jerusalem for the three major monotheistic religions, constitutes a real sacrilege, must be clear to all. The United Nations must compel the Government of Israel to respect the faith of millions of believers whose contribution, at least moral if not political, is essential if world peace is to be safeguarded.
282.	The repeated Israeli aggressions against Lebanon constitute yet another flagrant violation of that country's independence and territorial integrity. My Government strongly condemns them and wishes to reiterate to the G government and people of Lebanon its brotherly feelings of solidarity.
283.	Acceptance by every Member State of the principles set forth in the Charter and consequently of the obligations arising there from constitute the fundamental basis for con-temporary international relations. The use of force as a means of repression and domination of peoples is contrary to recognized standards of international law. The Charter states that all men are equal and proclaims the right of every people, large and small, to live freely and to decide its own fate.
284.	The Maubere people of East Timor, after several centuries of suffering under a colonial regime, has acquired that inalienable right which was recognized 20 years ago by the community of nations. A people does not fight against foreign domination to accept freely the confiscation of its dearly won freedom. This explains the extent of the resistance of the FRETILIN fighters to the Indonesian forces of aggression and their determination in an unequal and difficult struggle.
285.	The attitude of the Government of Indonesia is all the more unacceptable since the Government of Portugal, the administering Power, in a communiqué issued on 12 September 1980" has again reaffirmed its responsibility in the matter of the complete decolonization of East Timor. The United Nations, in condemning the Indonesian invasion in its relevant resolutions, should not confine itself to a mere verbal rejection of the policy of fait accompli. The international community must not lose sight of the fact that this is a flagrant violation of human rights and that the indescribable sufferings imposed on the population of a small country by a neighbouring State, powerfully armed and motivated by an expansionist policy, is contrary to the law of nations. The international community must demand the withdrawal of all the Indonesian forces from East Timor, and the United Nations and its specialized agencies, and particularly the United Nations High Commissioner for Refugees, should continue to intervene so as to help the Maubere people to recover the right to independence. The Government of Guinea-Bissau encourages the Portuguese authorities to pursue their efforts and thus honourably discharge their debt to history,
286.	One of the cardinal principles of the Organization is the settlement of disputes by peaceful means. The negotiations begun between the Government of the Comoros and the Government of France on the question of the Comorian island of Mayotte lead us to believe that a just solution, taking into account the territorial integrity of the entire Comoros and the unity of its people, will be found. We also hope that the same spirit of accommodation will lead the Government of France to establish with the Government of the Democratic Republic of Madagascar a fruitful dialogue concerning the problem of the return of the Malagasy islands of Glorieuses, Juan de Nova and Bassas da India.
287.	The armed conflict that for some days has been going on between Iran and Iraq is grave and concerns us particularly because these are two fraternal countries and, above all, members of the non-aligned movement and of the Islamic Conference, to which my country, Guinea-Bissau, belongs. We sincerely hope that wisdom and a spirit of conciliation will prevail in the relations between these two friendly countries and that, with the sincere and constructive contribution of all, an atmosphere of harmony and friendship will be restored.
288.	In a world in constant change because of the political upheavals which are sometimes beyond control, dialogue among peoples remains a sine qua non for the maintenance of peace. The efforts of the Secretary-General to promote direct intercommunal talks in Cyprus are in accordance with this objective which, in our opinion, is essential. My Government believes in fact that only negotiation among the parties concerned can lead to a just and lasting solution. Such a solution should take into account the national independence and territorial integrity of Cyprus and its character as a non-aligned country. I would avail myself of this opportunity to pay a tribute to the United Nations Forces stationed on Cyprus and to congratulate the Governments which have made them available on their valuable contribution to the establishment of an atmosphere of peace in that region.
289.	The peaceful reunification of the two parts of Korea had already reached an encouraging stage but now it is encountering inadmissible obstacles because of foreign interference. The Korean people must be able, in accordance with its legitimate aspirations, to achieve its unity freely, an essential prerequisite for which must, be the withdrawal of all foreign troops stationed in Korea.
290.	Cambodia, which was once the model of a "positive neutralism", is today undergoing a prolonged tragedy. The humanism that some countries vaunt to justify their excessive zeal in regard to this dramatic question seems to us to be doubtful. It is difficult to solve the problem of the Cambodian refugees without a realistic approach to the situation, and the international community is too mature to deceive itself. In this matter the United Nations should observe the rules and international practices and admit to its deliberations representatives of the Government that effectively exercises power.
291.	The World Conference of the United Nations Decade for Women, held at Copenhagen last July, provided an opportunity for the women of the world to remind the international community of the many forms of inequality from which they are suffering and their firm determination to place the state of their creative abilities on all important decisions bearing on the peace and well-being of mankind. Guinea-Bissau, a country in which women are from every standpoint equal to men, actively participated in that Conference because it wished to emphasize the preponderant role of women in the liberation and development of African societies and their responsibilities in the building of our young nations. My Government welcomes the adoption by the Conference of the Programme of Action for the Second Half of the Decade and will participate with conviction and interest in achieving its aims.
292.	At a time when mankind is uncertain as to its destiny which, under the pressure of economic crises, seems to be heading towards an uncertain future, military expenditures are approaching the astronomical figure of $500 billion. This is both revolting and scandalous when one considers the poverty from which most of the countries of the world suffer. A measure of relief came about in May 1978, after the adoption of a disarmament strategy, the Final Document of the Tenth Special Session of the General Assembly, but, unfortunately, this was not followed by any other measures, except an irresponsible escalation of the arms race.
293.	The pressing development needs of the third world, which the members of OAU have described with conviction in the Lagos Plan, are thus relegated to the background because the organic link between security and development has been ignored for the sake of a peace which, since it is not based on an equitable redistribution of the wealth of the world, must be precarious if not unattainable. The security needs of our respective peoples, although legitimate, cannot justify the fact that almost 6 per cent of the world's product is spent on armaments, to the detriment of the balance of human society. Thus the international community, particularly the nuclear countries, must again read the Final Document of the Tenth Special Session, the better to give practical effect to the solemn commitment they have entered into and to renew, in these early days of the Second Disarmament Decade, their commitment to work for total disarmament, an essential condition for the security of our peoples, if not for the very survival of mankind.
294.	The eleventh special session of the General Assembly, which dealt with development, led to a realization of the true scope of the problems regarding the establishment of a new international economic order. The hope of the developing countries to find among the industrialized countries a new concept of interdependence of peoples and of their solidarity was bitterly disappointed. No doubt the impatience of some, together with the stubborn attitude of others, limited the possibilities for success of that session, which concluded, nevertheless, with the preparation of an International Development Strategy for the Third United Nations Development Decade. Although meagre, this result should encourage us to pursue global negotiations in such important fields as raw materials, energy, development, monetary and financial questions and trade. In this specific case, my country welcomes the important measures taken recently by UNCTAD leading to the establishment of a Common Fund and the adoption of a series of rules and principles regarding restrictive trade practices.
295.	The ninth session of the Third United Nations Conference on the Law of the Sea ended, as is well known, on a note of optimism. The importance of these negotiations for the strengthening of international relations confers on the results already achieved colossal dimensions, and my country attaches particular attention to this, the imminent adoption of a convention will certainly fill a gap and at the same time sweep away with many disagreements among States. In the meantime, Member States should refrain from taking any unilateral legislative measure which might undermine the chances for success of that convention.
296.	My country, Guinea-Bissau, is a non-aligned State deeply devoted to the ideals of peace and social justice. The actions of our Government since the accession of Guinea-Bissau to national sovereignty have always tended to promote sincere and friendly co-operation among peoples and an atmosphere of confidence and mutual respect. My country is determined to pursue this conception of international relations, because it is in accord with the principles of our party, the PAIGC [Partido Africano da Independencia da Guini e Cabo Verde], and it is in conformity with the aims and objectives enunciated in the Charter of the United Nations. Guinea-Bissau is a peace-loving nation. Our people, who during its struggle for national liberation enjoyed the support of international solidarity, will continue to back all just causes throughout the world. It will spare no effort to consolidate the historical and fraternal links which unite it with the other peoples of the world and intends to leave its own imprint as an African people on mankind's march towards progress.
